Title: To James Madison from Abraham Van Bibber (Abstract), 21 February 1805
From: Bibber, Abraham Van
To: Madison, James


21 February 1805, Baltimore. “The bearer Mr. William Jolley is one of the party concerned in the unfortunate Brig Neptune. He with all the owners are anxious to Know what hopes you entortain of her recovery as it is so serious a loss to some of those concerned that will oblige them to strike, but from your attention they all have great hopes of a speedy recovery—be so good as to inform him of your opinion generally on this subject, & your attention to this buisiness will confer additionly obligation on all concerned.”
 